Citation Nr: 0604161	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-25 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a cystocele, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for fibrocystic 
breast disease.

3.  Entitlement to a compensable evaluation for allergic 
rhinitis with sinusitis.

4.  Entitlement to a compensable evaluation for bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1998.

This appeal arose before the Board of Veterans' Appeals 
(Board) from multiple rating actions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2002, the RO issued a decision which increased the 
evaluation assigned for the service-connected cystocele to 40 
percent.  Subsequently, a September 2002 rating action 
confirmed and continued the noncompensable evaluation 
assigned for the allergic rhinitis and granted service 
connection for bronchitis, assigning it a noncompensable 
evaluation.  In May 2003, the RO issued a rating action which 
confirmed and continued the noncompensable evaluation 
assigned for the service-connected fibrocystic breast 
disease.

The issues of entitlement to increased evaluations for the 
service-connected cystocele and bronchitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.



FINDINGS OF FACT

1.  The veteran's fibrocystic breast disease is manifested by 
complaints of breast pain, with a lumpectomy scar and no 
palpable masses on medical examination.

2.  The veteran's allergic rhinitis with sinusitis is 
manifested by nasal congestion with clear drainage, with no 
polyps reported on medical examination.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected fibrocystic breast disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 
4.2, 4.7, 4.20, Diagnostic Codes 7626, 7628, 7802, 7803, 7804 
(2005).

2.  The criteria for a compensable evaluation for the 
service-connected allergic rhinitis with sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.31, DC 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for an increased evaluation for allergic 
rhinitis with sinusitis in August 2000.   The RO issued a 
rating action in September 2002 which denied an increased 
evaluation.   After that rating action was issued, the RO 
sent the veteran a statement of the case (SOC) in July 2003, 
which included the provisions of 38 C.F.R. § 3.159, thereby 
providing notice to the claimant of what information and 
evidence must be submitted to substantiate the claim, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  It also informed her that she could submit any 
evidence relevant to her claim.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the provisions of 38 C.F.R. § 3.159 in the July 2003 SOC.  
The Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.   In addition, she was provided with a 
contemporaneous VA examination. Therefore, it is found that 
the veteran was aware of the evidence and information that 
was needed to substantiate her claim; moreover, VA obtained 
those records that were available in relationship to the 
claim.  In addition, the claim was readjudicated following 
the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim for an increased evaluation 
for allergic rhinitis with sinusitis and to respond to VA 
notices.  Therefore, with full consideration of the holding 
in Pelegrini, to decide the appeal will not be prejudicial 
error to the claimant.  

In regard to the claim for an increased evaluation for 
fibrocystic breast disease, it is noted that the veteran 
filed her claim in October 2002.  In January 2003, she was 
sent a VCAA notification letter, and, following that 
notification, the RO issued a decision which denied the 
claim.  Clearly, because the VCAA notification was sent prior 
to the initial rating action, it complies with the provisions 
of Pelegrini, supra.  In addition, the August 2003 SOC 
contained the provisions of 38 C.F.R. § 3.159.  Therefore, 
the veteran was provided proper notification of her and VA's 
duties pursuant to VCAA, as it pertains to this claim.  

As a consequence, it is found that the Board may proceed to 
the merits of the claims for compensable evaluations for the 
service-connected fibrocystic breast disease and allergic 
rhinitis with sinusitis.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Fibrocystic breast disease

The relevant evidence of record includes the report of a VA 
examination conducted in March 1999.  The examiner noted that 
the veteran had undergone a breast reduction procedure in 
service.  The examination noted that her breasts appeared to 
be symmetrical, and no masses were palpated.  The axillae 
were also negative.  The diagnosis was postoperative breast 
reduction with no evidence of mass or cyst.

VA outpatient treatment records developed during September 
and October 2002 noted the veteran's complaints of a left 
breast mass, which was not painful, and a left axillary 
adenopathy, which had been painful for the past three months.  
There was no evidence of fever, chills, or discharge from the 
nipples.  Her breasts were very fibrous, which made the 
examination very difficult.  Multiple fibrous nodules were 
palpated bilaterally.  There was a .5 by .5 nodule in the 
upper outer quadrant of the left breast, which was consistent 
with the other nodules.  The assessment was history of breast 
masses and axillary adenopathy.

The veteran was reexamined by VA in April 2003.  Her main 
complaint was of a knot in the left breast.  A mammogram 
performed the previous year was reported to have been 
negative for pathology.  Clinical evaluation found no 
discharge from the nipples, and no definite masses.  The 
axillae were also negative.  There was some thickness of the 
left outer quadrants, with a small amount of tenderness.  The 
impression was that there was no definite breast pathology.

An October 2003 VA gynecological evaluation noted that the 
veteran had had an abnormal mammogram over the past year and 
would have a biopsy.  The examination of the breasts found no 
masses, skin retraction, or nipple discharge.

VA again examined the veteran in January 2005.  She 
complained of breast pain in the area where fibrocystic 
breast disease had been diagnosed.  She had had a lump 
removed, and she complained that the scar was tender.  The 
examination found that the breasts were symmetrical, with no 
skin changes or nipple discharge.  There were no palpable 
masses in the reclining position.  The examiner had a 
difficult time trying to find what the veteran referred to as 
a mass in the right breast.  There might have been some 
thickening in the axillary area which she could feel, but the 
examiner could not find any definite masses.  There was no 
tenderness and no axillary adenopathy.  There was a scar on 
the left breast which did not significantly distort normal 
breast appearance.  The diagnosis was fibrocystic breast 
disease, noted to be undetectable on examination.  It was 
stated that this condition was not disabling, since it did 
not limit her activities in any way.

According to 38 C.F.R. Part 4, Diagnostic Code 7628, benign 
neoplasms of the breast are to be rated due to the impairment 
of the gynecological system.  38 C.F.R. Part 4, DC 7626, 
allows for a noncompensable evaluation following wide local 
excision without significant alteration of the size of the 
form of the breast.  

A 10 percent evaluation is warranted for superficial scars 
that are not on the head, face or neck, and which cause no 
limitation of motion, if they cover an area or areas of 144 
square inches (929 cm.) or greater.  See 38 C.F.R. Part 4, DC 
7802.  A 10 percent evaluation is also warranted for 
superficial scars which are either unstable or painful on 
examination.  See 38 C.F.R. Part 4, DCs 7803, 7804.

After a careful review of the evidence of record, the Board 
finds that a compensable evaluation for the veteran's 
fibrocystic breast disease is not warranted.  There is no 
indication that the veteran currently suffers from any 
detectable disease.  The VA examination conducted in January 
2005 found no masses in either breast.  While there was a 
scar over the left breast, the examination report made it 
clear that it was not significant and did not result in any 
alteration of size or form of the breast.  Nor was there any 
objective evidence that this scar was unstable or painful on 
objective examination.  Therefore, entitlement to a 
compensable evaluation cannot be found at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected fibrocystic breast 
disease. 

B.  Allergic rhinitis with sinusitis

The relevant evidence of record includes a VA examination 
conducted in February 1999.  The veteran complained that her 
allergic symptoms were worse in the fall.  The nasal 
examination noted that the mucosa was hypertrophied and 
erythematous.  There were no polyps.  The diagnosis was 
allergic rhinitis.  Private treatment records from September 
2000 noted her complaints of nasal drainage, congestion, 
coughing, and a runny nose.  Severe allergic rhinitis with 
sinusitis was diagnosed.

VA re-examined the veteran in August 2002.  She complained of 
occasional problems with headaches and sneezing.  She stated 
that she needed to take antibiotics once or twice a year.  
The objective examination found that the septum was slightly 
deviated to the left.  There were no polyps.  The mucosa was 
mildly hypertrophied, with a pale boggy appearance.  There 
was no purulence, and the
X-ray was negative.  The diagnosis was allergic rhinitis.

VA treatment records developed between 2002 and 2003 showed 
the veteran's continuing treatment for allergic rhinitis with 
sinusitis.  An October 23, 2002, note showed mild erythema on 
the posterior pharynx with clear drainage.  A January 2003 
note contained her complaints of nasal and head congestion.  
The examination showed nasal congestion with clear drainage.  
The diagnoses were sinusitis and post-nasal drip.  In April 
2003, there was tenderness over the frontal and the maxillary 
sinuses.  The diagnoses were acute sinusitis and chronic 
allergies.  

Under 38 C.F.R. Part, DC 6522 (2005), a 10 percent evaluation 
is warranted when there is allergic vasomotor rhinitis 
without polyps, but with greater then 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected 
allergic rhinitis with sinusitis is not warranted.  While the 
veteran has reported nasal congestion and nasal drainage, 
there is no indication in the objective evidence of record 
that the veteran suffers from  greater then 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Therefore, it cannot be found that 
her condition justifies the assignment of a 10 percent 
evaluation at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected allergic rhinitis with 
sinusitis.


ORDER

Entitlement to a compensable evaluation for fibrocystic 
breast disease is denied.

Entitlement to a compensable evaluation for allergic rhinitis 
with sinusitis is denied.


REMAND

The veteran has requested that increased disability 
evaluations be assigned to her service-connected cystocele 
and bronchitis.  She has noted that she suffers from 
worsening urinary incontinence as a result of the cystocele, 
which requires her to wear absorbent materials.  She has also 
alleged that her bronchitis has worsened, with increased 
breathing problems and a productive cough.

The veteran was afforded a VA gynecological evaluation in 
January 2005, which noted her complaints of urinary 
incontinence.  However, she was not afforded a genitourinary 
examination.  Therefore, it is not clear from the current 
record whether the veteran requires the use of an appliance 
or the wearing of absorbent material which needs to be 
changed more than 4 times per day.  

Moreover, in January 2006 the veteran submitted to the RO a 
Statement in Support of Claim in which she indicated she had 
undergone surgery for her service-connected cystocele during 
that month.  This information was forwarded to the Board and 
received in February 2006.

The veteran's bronchitis was last examined by VA in August 
2002. No pulmonary function tests (PFTs) were performed at 
that time (it was stated in the examination report that the 
veteran had been unable to perform the PFTs although no 
explanation was provided).  PFTs are necessary in order to 
determine entitlement to an increased evaluation for the 
bronchitis.

Based upon the above, it is found that additional 
examinations would be helpful in this case prior to a final 
determination of the veteran's claims.  The veteran is hereby 
advised of the importance of reporting to and cooperating 
with the examination, and of the consequences for failure to 
do so.  See 38 C.F.R. § 3.655 (2005).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
genitourinary examination.  The claims 
folder must be made available to the 
examiner prior to the examination (to 
include records of the recent surgery at 
Presbyterian Hospital, in Oklahoma City), 
and the examiner must note in the 
examination report that the claims folder 
was so provided.  The examiner should 
indicate whether the veteran's cystocele 
symptoms, manifested by urinary 
incontinence, requires the use of an 
appliance of the wearing of absorbent 
materials which must be changed more than 
four times per day.  A complete rationale 
for all opinions expressed must be 
provided.

2.  The veteran should be afforded a VA 
pulmonary examination of the service-
connected bronchitis.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner must note in the examination 
report that the claims folder was so 
provided.  The examination report must 
include PFT results.  A complete 
rationale for all opinions expressed must 
be provided.

3.  Once the above-requested development 
has been completed, the claims should be 
readjudicated.  If the decisions remain 
adverse to the veteran, he and his 
representative shoulld be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


